Citation Nr: 1806415	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-15 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for stomach ulcers.

2.  Entitlement to service connection for a digestive disorder, to include stomach ulcers.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to January 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The case later came under the jurisdiction of the RO in Winston-Salem, North Carolina.

In December 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a digestive disorder, to include stomach ulcers, is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  A June 2009 rating decision denied service connection for stomach ulcers; the Veteran did not timely appeal these denials, and no new and material evidence was submitted within the one year appeal period following the issuance of that decision.

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim for service connection for stomach ulcers.


CONCLUSIONS OF LAW

1.  The June 2009 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim for entitlement to service connection for stomach ulcers.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, rating decisions that are not timely appealed are final.  38 U.S.C. § 7105.  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See 38 C.F.R. § 3.156.

The question of whether new and material evidence has been received to reopen a previously denied claim must be addressed by the Board in the first instance, because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The issue of entitlement to service connection for stomach ulcers was denied on the merits in a June 2009 unappealed rating decision.  The relevant evidence of record at the time of the June 2009 rating decision included the Veteran's application for compensation and her service treatment records.  The claim was denied because the evidence failed to show that the Veteran had a current diagnosis of stomach ulcers.  The Veteran did not file any statement indicating disagreement with the June 2009 decision or submit any additional relevant evidence within the appeal period. 

Evidence added to the record subsequent to the June 2009 rating decision consists of, in pertinent part, private medical records submitted by the Veteran.  The Board finds this evidence raises a reasonable possibility of substantiating the Veteran's claim because the evidence contains a May 2007 letter from a private physician indicating that an endoscope was performed, which revealed that the Veteran had ulcerative disease.  Accordingly, reopening of the claim is in order.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for stomach ulcers is reopened and, to that extent only, the appeal is granted.




REMAND

Initially, the Board notes that in the Veteran's December 2010 claim to reopen, through her representative, she identified her disability as a claim for a "stomach/intestinal issue."  The Board recognizes that a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of her condition; rather, she sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet.App. 79, 86 (2009).  Moreover, even if a claimant attempts to identify her diagnosis in a claim for benefits, that claim is not necessarily limited to benefits for that diagnosis.  See Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence of laypersons to testify as to symptoms but not medical diagnosis).  Accordingly, the Board has broadened the Veteran's claim to include all diagnosed digestive disorders, including stomach ulcers.

The Board finds a remand is required to further develop the Veteran's claim.  Service treatment records reflect a November 1990 notation of gastroenteritis and a July 1991 assessment of irritable bowel syndrome (IBS).  Private treatment records submitted by the Veteran dated 2004 through 2007 reflect complaints of epigastric/abdominal pain, symptoms of gastroesophageal reflux disease (GERD), an examiner's impression of IBS, and a diagnosis of ulcerative disease.  Current VA treatment records note a diagnosis of GERD.  The Veteran has not yet been afforded a VA examination to determine the etiology of any currently diagnosed digestive disorders, and the evidence of record reflects that one is required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

A remand is also required to make additional attempts to obtain outstanding records.  The Veteran has indicated that she was hospitalized at Beauford Naval Hospital in South Carolina sometime between February 1992 and February 1993.  At that time, she was a civilian married to an active duty service member and received treatment there as a dependent.  The record contains a September 2013 letter from the Veteran's former spouse who corroborated that the Veteran was treated as a military dependent for abdominal complications at Beauford Naval Hospital in the early 1990s.  The AOJ attempted to obtain these records via a request through the Personnel Information Exchange System (PIES) and received a negative response in February 2015.  The Board finds that additional development must be undertaken to determine if these records are available.  Given that the Veteran was, at the time of her treatment, a civilian military dependent, her records may be part of TRICARE.  The Board also notes that at the time of her treatment, her last name was different than it is now; therefore, all requests for records must be made using the Veteran's name as it appears on her Form DD-214.  

Accordingly, on remand the AOJ must make as many requests as are necessary to obtain the named records (to include contacting Beauford Naval Hospital directly as well as contacting any appropriate records repository responsible for maintaining TRICARE records) until a response is received that the records do not exist or until it is determined that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).  If the named records are unable to be obtained, a Memorandum of Formal Finding of Unavailability must be prepared, which complies with the notice VA is required to provide to the Veteran and her representative as outlined in VA regulation.  See 38 C.F.R. § 3.159(e).  A copy of that memorandum must be associated with the Veteran's claims file, copies must be sent to the Veteran and her representative, and the Veteran and her representative must be given an adequate opportunity to respond.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she complete and return a signed authorization to allow VA to attempt to obtain identified private medical records on her behalf.

If the Veteran submits any medical authorization that is insufficient for further action, she should be notified, and any such notification should be properly documented in the claims file.

Upon receipt of any valid medical authorization, VA must attempt to obtain any identified private records in accordance with VA regulation.  See 38 C.F.R. § 3.159.

2.  Contact Beauford Naval Hospital DIRECTLY to attempt to obtain the Veteran's records from her treatment there from February 1992 to February 1993.  

Given that she was a civilian military dependent at the time of her treatment, the Veteran's records may be part of and available through the records repository responsible for maintaining TRICARE health records.

At the time of her treatment, the Veteran's last name was different than it is now.  Therefore, all requests for these records must be made with her name as it is listed on her Form DD-214 and/or with her former military spouse's name (see lay statement from the Veteran's former spouse located in VBMS with a receipt date of October 4, 2013).

The AOJ must continue to request these records from all appropriate records repositories until a response is received that the records do not exist or until it is determined that further attempts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2). 

If the named records are unable to be obtained, the AOJ must inform the Veteran and her representative by preparing a Memorandum of Formal Finding of Unavailability, which complies with the notice VA is required to provide to the Veteran and her representative under 38 C.F.R. § 3.159(e).  A copy of that memorandum must be associated with the Veteran's claims file, copies must be sent to the Veteran and her representative, and the Veteran and her representative must be given an adequate opportunity to respond.

3.  Obtain all outstanding VA treatment records and associate them with the evidence of record before the Board.

4.  Afford the Veteran the appropriate VA examination(s) to determine the etiology of all diagnosed digestive disorders.  The examiner must obtain a full history from the Veteran, to include a description of symptoms experienced during and following separation from service.  All appropriate testing must be accomplished.  The examiner must review all evidence of record in the claims file.  

The Board draws the examiner's attention, but in no way limits it, to the Veteran's testimony provided at her hearing before the Board in December 2016.

Then, following a complete review of the evidence of record and with consideration of the Veteran's statements, the examiner is requested to provide the following:

a) Identify all digestive disorders present during the period of the claim (from September 2011 to the present), to include GERD.

b) With regard to each digestive disorder identified, determine whether it is at least as likely as not (50 percent probability or higher) that the digestive disorder began in or is etiologically related to the Veteran's active duty service.

A complete rationale for ALL opinions must be provided.  It would be of great assistance to the Board for the examiner to cite to accepted medical principles and literature.  If the examiner is unable to provide any opinion without resorting to speculation, he or she must provide a reason why this is so.

5.  The Veteran is informed that it is her responsibility to report for any scheduled examination(s) and to cooperate in the development of the claim and that the consequences for failure to report for any VA examination without good cause may include denial of a claim.  See 38 C.F.R. §§ 3.158, 3.655 (2017).

In the event that the Veteran does not report for any scheduled examination, documentation showing that she was properly notified of the examination must be associated with the record.

6.  Then, the Veteran's claim must be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


